CLARK, Judge.
The disposition of this case is governed by the principles of law declared in State v. Harrell, 279 N.C. 464, 183 S.E. 2d 638 (1971) (4-3).
The District Court entered a general verdict of not guilty, and the State has no right to appeal from this verdict. The Superior Court did not acquire jurisdiction of the proceedings, and the proceedings are a nullity. And this Court has acquired no jurisdiction by the purported appeal of the State from the Superior Court. See State v. Gilbert, 30 N.C. App. 130, 226 S.E. 2d 229 (1976).
Appeal dismissed.
Judge Vaughn concurs.